—Judgments, Supreme Court, New York County (Charles Solomon, J.), rendered April 6, 1999, convicting defendant, upon his pleas of guilty, of attempted robbery in the second degree and criminal contempt in the first degree and sentencing him, as a second felony offender, to concurrent terms of five years and IV2 to 3 years, unanimously affirmed.
Since defendant did not move to withdraw his plea or to vacate the judgment, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662), his challenge to the voluntariness of his plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that defendant’s plea was knowing, intelligent, and voluntary, and that nothing in defendant’s statement at sentencing required any further inquiry by the court.
We perceive no basis for reducing the sentence. Concur— Buckley, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.